DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 21 September 2022 [hereinafter Response], where:
Claims 1, 2, 4, and 5 have been amended.
New claims 7 and 8 are presented for examination.
Claims 1-8 are pending.
Claims 1-8 are rejected.
Examiner notes foreign priority is claimed to IN201911008643, filed 06 March 2019. A certified copy of this paper has been filed with the Office on 05 April 2019. Accordingly, receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Specification 
3.	The objection to the Title has been WITHDRAWN in view of the Applicant’s amendment to thereto.
Claim Objections 
4.	The objection to claims 2 and 5 are WITHDRAWN in view of the Applicant’s amendment to the respective claims.
Claim Rejections - 35 U.S.C. § 101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a “method,” which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “extracting . . . one or more predicator features from the data based on a feature selection methodology,” which includes “computing . . . a degree-connectedness for each of the plurality of features . . . ,” and “executing . . . a data cleansing . . . ,” which includes “computing . . . a Pearson correlation coefficient value between each of the plurality of feature,” and “generating . . . a predictive model applied on the data based on the data type and the one or more predicator features, . . . .” These limitations recite a mathematical concept reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim limitations of “data cleansing” also includes the limitations of “deleting . . . a constant data from the plurality of features,” “eliminating . . . one or more features . . . based on similar Pearson correlation coefficient value,” “detecting . . . one of an anomaly and an outliers in the data based on a statistical distribution analysis methodology,” “replacing . . . one of the anomaly and the outliers by one of the descriptive statistics,” and “extracting . . . one or more predicator features . . . based on a feature selection methodology . . . ,” and the claim additionally recites the limitation of “identifying . . . the one or more predicator features . . . ,” each of which is a limitation that falls within the mental process of collecting information, analyzing it, and displaying certain results of the collection and analysis. (MPEP 2106.04(a)(2) subsection III). Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a processor, (ii) limitations reciting “receiving data,” and (iii) further elements providing further details to the abstract idea that include the use of “a modified mutual information technique,” “a Pearson correlation co-efficient value,” and algorithms for data type identification including “Augmented Dickey-Fuller et,” “alternate hypothesis method,” and a “Hurst Exponent Measure.” Instructions or steps that apply the abstract idea to generic computer components (that is, a processor) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, generally, claims that recite receiving or transmitting data are insignificant extra-solution activities that do not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). Also, generally linking the abstract idea to the intended use of identifying data types through various algorithms is a field-of-use limitation, and "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP 2106.04(d)), cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to an abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of the data types identified through various algorithms) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components (such as a processor) cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 4 recites a “system,” which is a machine, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “extracting . . . one or more predicator features from the data based on a feature selection methodology,” which includes “computing . . . a degree-connectedness for each of the plurality of features . . . ,” and “executing . . . a data cleansing . . . ,” which includes “computing . . . a Pearson correlation coefficient value between each of the plurality of feature,” and “generating . . . a predictive model applied on the data based on the data type and the one or more predicator features, . . . .” These limitations recite a mathematical concept reciting mathematical relationships, mathematical formulas or equations, mathematical calculations, one of the groupings of abstract ideas. MPEP § 2106.04(a)(2). The claim limitations of “data cleansing” also includes the limitations of “deleting . . . a constant data from the plurality of features,” “eliminating . . . one or more features . . . based on similar Pearson correlation coefficient value,” “detecting . . . one of an anomaly and an outliers in the data based on a statistical distribution analysis methodology,” “replacing . . . one of the anomaly and the outliers by one of the descriptive statistics,” and “extracting . . . one or more predicator features . . . based on a feature selection methodology . . . ,” and the claim additionally recites the limitation of “identifying . . . the one or more predicator features . . . ,” each of which is a limitation that falls within the mental process of collecting information, analyzing it, and displaying certain results of the collection and analysis. (MPEP 2106.04(a)(2) subsection III). Thus, claim 4 recites an abstract idea.
The abstract idea of claim 4 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) a memory, (ii) a processor coupled to the memory, wherein the processor is configured to execute program instructions store in the memory, (iii) limitations reciting “receiving data,” and (iii) further elements providing further details to the abstract idea that include the use of “a modified mutual information technique,” “a Pearson correlation co-efficient value,” and algorithms for data type identification including “Augmented Dickey-Fuller et,” “alternate hypothesis method,” and a “Hurst Exponent Measure.” Instructions or steps that apply the abstract idea to generic computer components (that is, a memory and a processor) does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, generally, claims that recite receiving or transmitting data are insignificant extra-solution activities that do not integrate the abstract idea into a practical application. (MPEP § 2106.05(d) subsection II.i). Also, generally linking the abstract idea to the intended use of identifying data types through various algorithms is a field-of-use limitation, or simply providing further detail to the abstract idea, and as a result, "generally linking the use of a judicial exception to particular technological environment or field of use," (MPEP 2106.04(d)), cannot integrate the judicial exception into a practical application. Therefore, claim 4 is directed to an abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use of the data types identified through various algorithms) does not provide an inventive concept. (MPEP § 2106.05(h)). Also, execution on generic computer components (such as a memory and a processor) cannot provide significantly more than the abstract idea itself. (MPEP § 2106.05(d)). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 4 is subject-matter ineligible.
Claims 2-4, and 5-8, depend from claims 1 and 4, respectively, and further recite limitations directed to the abstract idea of mathematical concepts (Claims 2 and 5 each recite “executing a statistical analysis” that comprises “computing . . . descriptive statistics for the numeric features . . . ,” “computing . . . a feature data distribution for the categorical features and the non-numeric features based on a frequency encoding”; Claims 3 and 6 each recite “generating a predictive model is based on federated learning methodology on a distributed framework”; and Claims 7 and 8 each recite “optimizing the modified predicted model using a genetic algorithm”). Also, the claims recite limitations directed to the abstract idea of mental processes (Claims 2 and 5 each recite “executing . . . a statistical analysis” that includes “classifying . . . the plurality of features . . . .”; and claims 7 and 8 each recite “modifying tuning parameters of the predicted model”). None of the claims include an additional element that integrates the abstract idea into a practical application because the claims do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 2-4 and 5-8 are each patent ineligible.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
8.	The rejection under Section 112(b) to claims 1 and 4 and those claims depending therefrom is WITHDRAWN in view of the Applicant’s claim amendment clarifying the “Pearson co-efficient” to a “Pearson correlation co-efficient value.”
9.	The rejection under Section 112(b) to claims 1 and 4 and those claims depending therefrom is WITHDRAWN in view of the Applicant’s claim amendment with respect to the phrase “data type is one of”.
10.	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “The system” and “the memory” in lines 1-2. There is insufficient antecedent basis for these elements in the claim.
Claim Rejections - 35 U.S.C. § 103
11.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
14.	Claims 1 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190042344 to Zhao et al. [hereinafter Zhao] in view of US Published Application 20060161403 to Jiang et al. [hereinafter Jiang], US Published Application 20070239753 to Leonard [hereinafter Leonard], US Published Application 20060116920 to Shan [hereinafter Shan], US Published 20180300737 to Bledsoe et al. [hereinafter Bledsoe], and US Patent 7480640 to Elad et al. [hereinafter Elad].
Regarding claims 1 and 4, Zhao teaches [a] method for generating a predictive model (Zhao ¶ 0002 [a]n abnormality predictor diagnosis technology is used as one of technologies for enhancing maintenance of an apparatus using data analysis method for increasing an operation rate and a production rate of the apparatus (that is, a method)) of claim 1, and a system (Zhao ¶ 0002 teaches [a]n abnormality predictor diagnosis technology is used as one of technologies for enhancing maintenance of an apparatus using data analysis method for increasing an operation rate and a production rate of the apparatus (that is, a system)) of claim 4, wherein the method comprising:
receiving, by a processor, data, wherein the data comprises a plurality of features, wherein the plurality of features is indicative of columns in the data (Zhao, claim 1, lines 7-14, teaches a physical unit extraction unit that obtains sensor data, and specifies a physical unit from the obtained sensor data on the basis of the correspondence table (that is, a “correspondence table” is indicative of columns in the data); a latent variable generation unit that specifies, on the basis of the list, a nonlinear function from the physical unit specified by the physical unit extraction unit, and generates a latent variable (that is, “variable” is the data comprises a plurality of features) for applying the sensor data to the specified nonlinear function (that is, receiving . . . data, wherein the data comprises a plurality of features, wherein the plurality of features is indicative of columns in the data); see also Zhao, Fig. 2, which illustrates multidimensional timeseries sensor data in a table, which is indicative of columns in the data));
extracting, by the processor, one or more predicator features from the data based on a feature selection methodology (Zhao ¶ 0026 teaches a latent variable selection unit 13 (that is, “latent variable selection” is a feature selection methodology); Zhao Fig. 1 teaches an abnormality predictor diagnosis system (Examiner annotations in text boxes):

    PNG
    media_image1.png
    559
    936
    media_image1.png
    Greyscale

Zhao ¶ 0146 teaches a variable is selected on the basis of the correlation between the variables, making it possible to suppress an increase in the processing load), wherein the feature selection methodology comprises:
computing, by the processor, a degree connectedness for each of the plurality of features using a modified mutual information technique and a Pearson correlation co-efficient value (Zhao ¶ 0035 teaches that [w]hile the correlation coefficient evaluates a linear relationship between variables (that is, “linear” is a Pearson correlation co-efficient value), it is allowable to add a latent variable to evaluate both the nonlinear correlation (that is, a “nonlinear correlation” is a modified mutual information technique) and the correlation between a plurality of sensors; see also Zhao ¶ 0034, which teaches [w]hile calculation formula of the correlation coefficient is not limited, representative calculation formula is based on the Pearson calculation method), wherein the degree connectedness is indicative of a connection between or more features from the plurality of features (Zhao ¶ 0033 teaches [t]he correlation coefficient is an index for evaluating the degree of correlation (that is, “correlation” is indicative of a connection) between the pairs (that is, the degree connectedness is indicative of a connection between or more features from the plurality of features)
[Examiner notes that Applicant’s specification recites that “In one example, Mutual [I]nformation gives the mutual dependency (non-linear relationship) between two features/columns of data, whereas Pearson Co-efficient gives only linear relationship between the features/columns of data. Considering both linear and nonlinear relationship between data features, enable reducing the number of features to be taken for model/algorithm building as more features for analytical model results in less accuracy and more time for processing. Further, identifying predicator features based on degree of connectedness such as high relative value of degree of connectedness value.” (Specification ¶ 0038); to this end, the BRI of the Applicant’s claims of “a degree connectedness for each of the plurality of features using a modified mutual information technique [(that is, a non-linear technique)] and a Pearson co-efficient [(that is, a linear technique)]” covers the teachings of the features of Zhao]); and
identifying, by the processor, the one or more predicator features on a comparison of degree of connectedness and a predefined threshold (Zhao, Fig. 7, teaches grouping processing of the variables (Examiner annotations in text boxes):

    PNG
    media_image2.png
    616
    915
    media_image2.png
    Greyscale

Zhao ¶ 0082 teaches [v]ariables undergo grouping 72 and are divided into a plurality of groups 73 to 74 on the basis of the correlation coefficient matrix 71 (that is, the “divided” is identifying . . . the one or more predicator features on a comparison of degree of connectedness). As already described, the latent variable 79 such as “E” having a low correlation coefficient with other “A” to “D” is removed by the latent variable selection unit 13 in order to reduce the load of the grouping processing. This removal may be performed on the basis of a preset threshold (0.05, for example) (that is, the “preset threshold” is and a predefined threshold)); and
* * *
Though Zhao teaches the features of data preprocessing with similarity selection and pattern commonality of feature data for model generation, the Zhao, however, does not explicitly teach -
* * *
executing, by the processor, a data cleansing, wherein the data cleansing comprises:
deleting, by the processor, a constant data from the plurality of features;
computing, by the processor, a Pearson co-relation coefficient value between each of the plurality of features;
eliminating, by the processor, one or more features from the plurality of features based on similar Pearson correlation coefficient value;
detecting, by the processor, one of an anomaly and an outliers in the data based on a statistical distribution analysis methodology; and
replacing, by the processor, one of the anomaly and the outliers by one of the descriptive statistics;
* * *
But Jiang teaches -
* * *
executing, by the processor, a data cleansing (Jiang ¶ 0013 teaches [d]ata [c]leansing), wherein the data cleansing comprises:
deleting, by the processor, a constant data from the plurality of features (Jiang ¶ 0027 teaches variables having strong co-linearities or correlation with other variables are automatically identified and eliminated so as to remove statistically redundant variables (that is, “statistically redundant variables” is deleting . . . a constant data from the plurality of features));
computing, by the processor, a Pearson co-relation coefficient between of the plurality of feature (Jiang ¶ 0052 teaches a query is made as to whether the variable i has significant predictive strength when treated as a continuous variable. Known techniques may be used to answer this query such as calculating the value of Pearson's R or Cramer's V for the variable with respect to the target variable (that is, computing . . . a Pearson co-relation coefficient between of the plurality of feature));
eliminating, by the processor, one or more features from the plurality of features based on similar Pearson correlation coefficient value (Jiang ¶ 0027 teaches to remove statistically redundant variables (that is, “variables” being one or more features from the plurality of features) when building the model. In one embodiment, only non-redundant variables having the highest predictive value ( e.g., co-linearity or correlation (that is, “correlation” being a similar Pearson correlation coefficient value)) with the target variable are retained in order to create the statistical model));
detecting, by the processor, one of an anomaly and an outliers in the data based on a statistical distribution analysis methodology (Jiang ¶ 0010 teaches [t]he analyst examines the data, computing and analyzing various summary statistics (that is, based on a statistical distribution analysis methodology) regarding the different variables contained in the data set. This exploratory analysis is undertaken to identify the most useful predictors, spot (that is, detecting) potential problems that might be caused by outliers or missing values (that is, a “missing value” is an anomaly), and determine whether any of the data fields need to be rescaled or transformed (that is, detecting . . . one of an anomaly and an outliers in the data); notably, Jiang ¶ 0045 teaches that if the user is not a trained analyst or does not want to perform this task [of specifying categorical variables versus continuous variables] manually, the user can request automatic identification and flagging of "likely" categorical variables; also, Jiang ¶ 0057 teaches outliers in a given (continuous) variable are identified (that is, detected) by using a z-test with three standard deviations; and
replacing, by the processor, one of the anomaly and the outliers by one of the descriptive statistics (Jiang ¶ 0056 teaches a human analyst must decide during exploratory data analysis whether to include, exclude, or replace each outlier with a more typical value for that variable. In one embodiment, the invention automatically searches for and reports potential outliers to the user. . . . [T]he user is provided with three options for handling outliers. The first option involves replacing the outlier value with a “more reasonable’ value (that is, replacing . . . one of the anomaly and the outliers by one of the descriptive statistics));
* * *
Zhao and Jiang are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Zhao pertaining to data preprocessing for a predictive system with the data cleansing of Jiang.
The motivation for doing so is to minimize the difficulty, time and expense associated with current methods of statistical analysis. (Jiang ¶ 0021).
Though Zhao and Jiang teach feature selection based on linear and non-linear filter techniques and data cleansing, the combination of Zhao and Jiang, however, does not explicitly teach -
* * *
identifying, by the processor, a data type associated with the data and the one or more predicator features, wherein the data type comprises a time-series data type, a non-time series data type, a numerical data type, a categorical data type, seasonal stationary data type, a stationary data type or trend stationary, wherein the stationary or the trend stationary data type is identified using a Augmented Dickey-Fuller test, wherein the time series or the non-time series data type is identified using alternate hypothesis method, and wherein the seasonal stationary data type is identified using a Hurst Exponent Measure; and
generating, by the processor, a predictive model applied on the data based on the data type and the one or more predicator features, wherein predictive model comprises a classification model, a time series model and a regression model type.
But Leonard teaches -
* * *
identifying, by the processor, a data type associated with the data and the one or more predicator features, wherein the data type comprises a time-series data type, a non-time series data type, a numerical data type, a categorical data type, seasonal stationary data type, a stationary data type or trend stationary (Leonard ¶ 0027 teaches transactional (that is, the “transactional analysis” is the data type is one of a numerical data type, a categorical data type) and time series analysis can reduce a single transactional or time series to a relatively small number of descriptive statistics. In addition, the reduced data can be combined or merged with other categorical data (e.g., age, gender, income, etc.) (that is, to “be combined or merged” is wherein the data type is one of . . . a categorical data type). For example, suppose that the rather large transaction history of a single customer is reduced to a small number of statistics using seasonal decomposition; the seasonal indices can be combined with the customer's income and gender (that is, “seasonal indices” is the data type is one of . . . seasonal stationary data type). This combined data set can then be analyzed using both the seasonal indices and categorical data; Leonard ¶ 0044 teaches time series often have a seasonal component that causes the time series to fluctuate with the changing seasons. For example, ice cream sales are typically higher in the summer months than in the winter months. In general, seasonal decomposition techniques decompose an original time series In general, seasonal decomposition techniques decompose the original time series (Ot) into seasonal (St), trend (Tt) (that is, the data type is one of a trend stationary), cycle (Ct), and irregular (It) components), . . .; and
generating, by the processor, a predictive model applied on the data (Leonard ¶ 0017 teaches generate the data mining analysis 42. Numerous data mining techniques may be used by the data mining block 38 to generate the data mining analysis 42 (that is, generating a predictive model) with information that is useful for evaluating the time series data (that is, generating . . . a predictive model applied on the data); see also Leonard, claims 1, lines 13-15, teach performing a data mining operation using the distance matrix to generate the data mining analysis of the transactional data) based on the data type and the one or more predicator features (Leonard ¶ 0016 teaches distance analysis block 36 performs a distance analysis using the similarity matrix 48 and the reduced time-series data 46 to generate a distance matrix 50. In order to generate a distance matrix 50, the reduced time-series data 46 and distance matrix 50 are combined into a data matrix with uniform dimensions, such as a series properties matrix. Statistical distances are then computed between vectors in the data matrix to generate the distance matrix 50 (that is, the “distance matrix 50” is based on the data type and the one or more predicator features)), . . . . 
Zhao, Jiang, and Leonard are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao and Jiang pertaining to data preprocessing for a predictive system and data cleansing in statistical analysis with the similarity analysis of Leonard.
The motivation for doing so is to produce low-dimension series data for analysis, which may be difficult or impossible if the high-dimension series data was used directly. (Leonard ¶ 0027).
Though Zhao, Jiang, and Leonard teach the features of data preprocessing and data cleansing with similarity selection of feature data, the combination of Zhao, Jiang, and Leonard, however, to not explicitly teach -
identifying, by the processor, a data type . . . , wherein the stationary or the trend stationary data type is identified using a Augmented Dickey-Fuller test, . . . ;
* * *
But Shan teaches -
* * *
identifying, by the processor, a data type . . . , wherein the stationary or the trend stationary data type is identified using a Augmented Dickey-Fuller test (Shan ¶0046 teaches that [the] KPSS (Kwiatkowski-Phillips-Schmidt-Shin) Test, the Runs Test, the ADF (Augmented Dickey-Fuller) Test, and the PP (Phillips-Perron) Test are examples of suitable stationarity tests that may be employed in various embodiments (that is, the stationary or the trend stationary type is identified using a Augmented Dickey-Fuller test)), . . . ;
* * *
Zhao, Jiang, Leonard, and Shan are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. . Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Shan teaches forecasting with model-based PDF (probability density function) estimates. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao, Jiang, and Leonard pertaining to data preprocessing for a predictive system using similarity analysis and data cleansing with the probability density function estimates of the real-time data of Shan.
The motivation for doing so is to exploit commonality in past periods to forecast future values in a current period. (Shan ¶ 0032).
Though Zhao, Jiang, Leonard, and Shan teach the features of data preprocessing including data cleansing with similarity selection and pattern commonality of feature data, the combination of Zhao, Jiang, Leonard, and Shan, however, does not explicitly teach -
* * *
identifying, by the processor, a data type . . . , wherein the time series or the non-time series data type is identified using alternate hypothesis method, and wherein the seasonal stationary data type is identified using a Hurst Exponent Measure;
But Bledsoe teaches -
* * *
identifying, by the processor, a data type . . . , and wherein the seasonal stationary data type is identified using a Hurst Exponent Measure (Bledsoe, Table 1, teaches examples of time series characteristics including seasonality based on a Hurst exponent:

    PNG
    media_image3.png
    371
    523
    media_image3.png
    Greyscale

Bledsoe ¶ 0028 teaches time series characteristics can be computed via machine learning techniques to, for example, compute a forecast of seasonal patterns, a forecast of frequency of dead data, a forecast of time series skewness, and other suitable time series characteristics);
* * *
Zhao, Jiang, Leonard, Shan and Bledsoe are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Shan teaches forecasting with model-based PDF (probability density function) estimates. Bledsoe teaches determining a time series characteristic, and selects a set of entrant forecasting models from a pool of forecasting models. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao, Jiang, Leonard, and Shan pertaining to data preprocessing, including data cleansing, for a predictive system using similarity analysis and probability density function estimates of the real-time data with the time series characteristics determination and model selection of Bledsoe.
The motivation for doing so is to be able to modify forecasting logic in response to exogenous factors and/or a self-assessment of their fitness or forecasting accuracy. (Bledsoe ¶ 0022).
Though Zhao, Jiang, Leonard, Shan, and Bledsoe teach the features of data preprocessing, including data cleansing, with similarity selection and pattern commonality of feature data, the combination of Zhao, Jiang, Leonard, Shan and Bledsoe, however, does not explicitly teach -
* * *
identifying, by the processor, a data type . . . , wherein the time series or the non-time series data type is identified using alternate hypothesis method, . . . ; and
generating, by the processor, a predictive model . . . , wherein predictive model comprises a classification model, a time series model and a regression model type.
But Elad teaches -
identifying, by the processor, a data type . . . , wherein the time series or the non-time series data type is identified using alternate hypothesis method (Elad 6:25-32 teaches Hypothesis Generation[, which] is a version of characterization in which the goal is to generate likely or plausible dependency relationships that can be resolved by additional tests. Hypothesis Improvement[, which] is a version of hypothesis generations, in which superior variations of an initial group of dependency relationships are sought (that is, wherein the time series or the non-time series data type is identified using alternate hypothesis method)), . . . ; and
generating, by the processor, a predictive model . . . , wherein predictive model comprises a classification model, a time series model and a regression model type (Elad 15:56 to 16:3 teaches the [Knowledge Extraction Engine (KEE)] uses inferred rules, support vector machines, Chi-square automatic interaction detection, ID3, C4.5, C5.0, one-R, zero-R, the Apriori algorithm, support vector machines, kernel methods, radial basis functions, inductive logic programming, artificial neural networks, error minimization via robust optimization, hidden-Markov models, hierarchical learning, k-means learning, principal component analysis boosting, bagging, AdaBoost, stacking, arcing, wagging, reinforcement learning, unsupervised learning, time-series learning (that is, a time series model), exponential smoothing, fast Fourier transform, Kalman filtering, wavelets, auto-regressive integrated moving averages (that is, regression model type), generalized autoregressive conditional heteroskedastic methods, and dynamic time-warping methods to infer classification (that is, classification model) and prediction models).
Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Shan teaches forecasting with model-based PDF (probability density function) estimates. Bledsoe teaches determining a time series characteristic, and selects a set of entrant forecasting models from a pool of forecasting models. Elad teaches a scalable automatic method of using multiple techniques to generate models and combinations of models from data and prior knowledge. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao, Jiang, Leonard, Shan, and Bledsoe pertaining to data preprocessing, including data cleansing, for a predictive system using similarity analysis and probability density function estimates of the real-time data characteristics with the predictive model generation of Elad.
The motivation for doing so is to take advantage of the combination of anytime performance, scalability, deterministic results. (Elad 2:22-26).
Examiner notes that the term "processor" or "memory" recited in Applicant's claims are interpreted to be well-known hardware structures. 
Examiner notes that the Applicant’s preambles do not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
15.	Claims 2 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190042344 to Zhao et al. [hereinafter Zhao] in view of US Published Application 20060161403 to Jiang et al. [hereinafter Jiang], US Published Application 20070239753 to Leonard [hereinafter Leonard], US Published Application 20060116920 to Shan [hereinafter Shan], US Published 20180300737 to Bledsoe et al. [hereinafter Bledsoe], and further in view of US Patent 7480640 to Elad et al. [hereinafter Elad].
Regarding claim 2 and 5, the combination of Zhao, Leonard, Shan, Bledsoe, and Elad teaches all of the limitations of claims 1 and 4, respectively, as described above in detail.
Leonard teaches -
wherein the feature selection methodology further comprises:
executing, by the processor, a statistical analysis, wherein the statistical analysis comprises:
classifying, by the processor, the plurality of features (Leonard ¶ 0035 teaches [d]ecision (classification) trees use decision rules in a hierarchical fashion to made [sic] a decision or classification) . . . ;
computing, by the processor, descriptive statistics for the numeric features (Leonard ¶ 0027 teaches transactional and time series analysis can reduce a single transactional or time series to a relatively small number of descriptive statistics (that is, computing . . . descriptive statistics for the numerical features)), wherein the descriptive statistics comprises one or more of a minimum value, a maximum value, a mean value, a standard deviation and a standard distribution (Leonard ¶ 0019 teaches the method for accumulating the transactions within each time period is based on a particular statistic. For example, the sum, mean (that is, mean value), . . . minimum (that is, minimum value), maximum (that is, maximum value), standard deviation (that is, standard deviation) and/or other statistics can be used to accumulate the transactions within a particular time period);
* * *
Zhao teaches -
* * *
computing, by the processor, a feature data distribution for the categorical features and the non-numeric features based on a frequency encoding methodology (Zhao, Fig. 13, teaches (Examiner annotations in text boxes):

    PNG
    media_image4.png
    482
    908
    media_image4.png
    Greyscale

Zhao ¶ 0138 teaches variables “A” and “B” being sensor data (that is, “A” and “B” are non-numeric features), individually, and when normal sensor data of “A” and “B” is formed into a two-dimensional graph, a normal distribution can be represented by a circular cluster 1301 (that is, “cluster 1301” is categorical features)
[Examiner notes that the Specification recites “If feature falls into categorical/non-numeric data, feature data distribution is found by converting the data into numerical data using frequency encoding. In one example, the features are analysed to find if any non-numerical values in numerical.” (Specification ¶ 0036; see also Specification ¶ 0030 (reciting “computing a feature data distribution for the categorical features and the non-numeric features based on a frequency encoding methodology)). That is, the plain meaning of a “frequency encoding methodology” is simply the number of times an feature instance arises. In other words, the BRI of the term covers the teachings of Zhao represented by Figure 13 above]).
Elad teaches -
* * *
classifying, by the processor, the plurality of features into one of a numeric features, a categorical features and a non-numeric features (Elad 12:26-32 teaches [r]elations from the ontology make it clear that a Name (that is, a non-numeric feature) should be associated with a unique Address and Phone Number (that is, a numeric feature), and that more than one Name can share the same Address and Phone Number. These relations can be incorporated as a priori knowledge in models that are generate to predict or classify other attributes of a customer tuple; Elad 16:34-36 teaches the user may prefer categories of event attendance population . . . rather than a single-valued prediction (that is, a categorical feature));
* * *
16.	Claims 3 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190042344 to Zhao et al. [hereinafter Zhao] in view of US Published Application 20060161403 to Jiang et al. [hereinafter Jiang], US Published Application 20070239753 to Leonard [hereinafter Leonard], US Published Application 20060116920 to Shan [hereinafter Shan], US Published 20180300737 to Bledsoe et al. [hereinafter Bledsoe], and US Patent 7480640 to Elad et al. [hereinafter Elad] and further in view of US Published Application 20180018590 to Szeto et al. [hereinafter Szeto].
Regarding claims 3 and 6, the combination of Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad teach all of the limitations of claims 1 and 4, respectfully as described in detail above. 
Though Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad teach the features of data preprocessing, including data cleansing, with similarity selection and pattern commonality of feature data for model generation, the combination of Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad, however, does not explicitly teach -
wherein generating a predictive model is based on federated learning methodology on a distributed framework.
But Szeto teaches -
wherein generating a predictive model is based on federated learning methodology on a distributed framework (Szeto, Fig. 1, teaches a distributed, online machine learning system (Examiner annotations in text boxes):

    PNG
    media_image5.png
    771
    628
    media_image5.png
    Greyscale

Szeto ¶ 0042 teaches in Figure 1, an example distributed machine learning system 100. System 100 is configured as a computer-based research tool allowing multiple researchers or data analysts to create trained machine learning models from many private or secured data sources, to which the researchers would not normally have permission or authority to access. In the example shown, a researcher has permission to access a central machine learning hub represented as non-private computing device 130, possibly executing as a global modeling engine 136 (that is, a predictive model is based on federated learning methodology on a distributed framework)).
Zhao, Jiang, Leonard, Shan, Bledsoe, Elad, and Szeto are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Shan teaches forecasting with model-based PDF (probability density function) estimates. Bledsoe teaches determining a time series characteristic, and selects a set of entrant forecasting models from a pool of forecasting models. Elad teaches a scalable automatic method of using multiple techniques to generate models and combinations of models from data and prior knowledge. Szeto teaches a distributed, online machine learning system using local private data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao, Jiang, Leonard, Shan, Bledsoe and Elad pertaining to data preprocessing, including data cleansing, for a predictive system using similarity analysis and probability density function estimates of the real-time data characteristics for predictive model generation with the distributed machine learning of Szeto.
The motivation for doing so is to transmit learned knowledge to one or more non-private computing devices. The learned knowledge from many private data servers can then be aggregated into one or more trained global models without exposing private data. (Szeto, Abstract).
16.	Claims 1 and 4 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20190042344 to Zhao et al. [hereinafter Zhao] in view of US Published Application 20060161403 to Jiang et al. [hereinafter Jiang], US Published Application 20070239753 to Leonard [hereinafter Leonard], US Published Application 20060116920 to Shan [hereinafter Shan], US Published 20180300737 to Bledsoe et al. [hereinafter Bledsoe], US Patent 7480640 to Elad et al. [hereinafter Elad], and further in view of US Published Application 20080077544 to Sureka et al. [hereinafter Sureka].
Regarding claims 7 and 8, the combination of Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad teaches all of the limitations of claim 1, as described in detail above.
Though Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad teach the features of data preprocessing, including data cleansing, with similarity selection and pattern commonality of feature data for model generation including a genetic algorithm, the combination of Zhao, Jiang, Leonard, Shan, Bledsoe, and Elad, however, does not explicitly teach -
modifying tuning parameters of the predicted model; and
optimizing the modified predicted model using a genetic algorithm.
But Sureka teaches -
modifying tuning parameters of the predicted model (Sureka ¶ 0046 teaches [p]arameters can include control options or tuning parameters that determine how the resulting model will be built, how the resulting model will process input (that is, turning parameters of the predicted model), and the like; Sureka ¶ 0089 teaches finding a suitable algorithm and fine tuning its control parameter can be done by search techniques (e.g., genetic algorithms) and not by the user (that is, “fine tuning” is modifying tuning parameters)); and
optimizing the modified predicted model using a genetic algorithm (Sureka ¶ 0086 teaches the problem of finding optimal predictive model building parameters can be formulated as an optimization problem. Genetic algorithms can be applied to the problem of finding optimal predictive model building parameters (that is, optimizing the modified predicted model using a genetic algorithm)).
Zhao, Jiang, Leonard, Shan, Bledsoe, Elad and Sureka are from the same or similar field of endeavor. Zhao teaches a preprocessor and an abnormality predictor diagnosis system. Jiang teaches data cleansing in statistical analysis. Leonard teaches a similarity analysis program may be used that receives time-series data and performs a similarity analysis of the time-series data. Shan teaches forecasting with model-based PDF (probability density function) estimates. Bledsoe teaches determining a time series characteristic, and selects a set of entrant forecasting models from a pool of forecasting models. Elad teaches a scalable automatic method of using multiple techniques to generate models and combinations of models from data and prior knowledge. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Zhao, Jiang, Leonard, Shan, Bledsoe and Elad pertaining to data preprocessing, including data cleansing, for a predictive system using similarity analysis and probability density function estimates of the real-time data characteristics with the genetic-algorithm model optimization of Sureka.
The motivation to do so is to allow finding a suitable algorithm and fine tuning control parameters by search techniques, which desirably relives the user from needing to have an in-depth knowledge of all available algorithms. (Sureka ¶ 0089).
Response to Arguments
17.	Examiner fully considered Applicant’s arguments, and responds below.
18.	With regard to the rejection under Section 101, Applicant argues that the claims are subject matter eligible. 
19. 	With regard to Step 2A, Prong One, Applicant argues the claims are not directed to an abstract idea because (a) the invention is rooted in computer technology that overcomes limitations with respect to prediction model generation for modeling framework, (Response at p. 12), (b) that the claims clearly offer technical solutions to a problem with respect to generating predictive models, (Response at pp. 12-13), and (c) that as a whole, the claims are directed to a method for generating an accurate predictive model, (Response at p. 13; see also Response at pp. 13, line 15 to p. 14, line 19 (repeating as a whole instant claim 1)), and (d) that the specification describes the benefits of the claimed invention (Response at p. 14). 
Examiner respectfully disagrees because Applicant mischaracterizes the considerations undertaken at Step 2A, Prong One. This step of the analysis is simply directed to whether the claim recites an abstract idea, and determining whether the identified abstract idea falls within at least one of the groupings of abstract ideas. (MPEP § 2106.04(a)). In the rejections, Examiner determined whether the claim recites an abstract idea, and has identified the grouping of abstract ideas, as applicable, and are set out in detail in the rejections.
Applicant does not specifically point to any error in which Applicant considers Examiner has having improperly determined as an abstract idea. Accordingly, those limitations are properly determined by the Examiner has reciting abstract ideas.
Applicant’s remaining arguments, as identified above, do not pertain to Step 2A Prong One considerations. (MPEP § 2106.04(a)). Accordingly, Applicant’s arguments regarding (a) improvements of the invention’s technological field, (b) problems solved, (c) consideration of the claim as a whole being directed to a technological field, and (d) the invention’s benefits set out within the Specification are all irrelevant to determining whether the claim limitations recite an abstract idea at Step 2A, Prong One. Accordingly, the claims are not patent eligible at Step 2A, Prong One, because they recite an abstract idea, as set out in detail by the Examiner in the rejections.
20.	With regard to Step 2A, Prong Two, Applicant argues the abstract idea of the claims is integrated into a practical application, (Response at p. 15), because (a) the invention is rooted in computer technology (and not in the form of engaging in commercial or legal interactions (see Response at p. 19)), where Applicant recites the claim as a whole (Response at p. 15, line 7 to p. 16, line 5), (b) the claimed subject matter applies or uses the alleged abstract idea in a meaningful way beyond generally linking use of the alleged abstract idea to a particular technological environment, and as a result, provides technological advantages, (see Response at p. 16), (c) the Specification recites the generating an accurate predictive model of the claim is used for distributive auto-modelling framework, accurately and efficiently, that takes into account adequate insight into data for various embodiments, (see Response at p. 16 (repeated at pp. 18 & 19)), (d) the abstract idea recited by the Examiner there would be no need for limitations of the claims, (see Response at pp. 17-18), and (e) the claimed invention is a specific, non-abstract mechanism for achieving a result of an overall improved method of generating an accurate predictive model, (Response at p. 19). 
Examiner respectfully disagrees. Under Step 2A, Prong Two, the evaluation is whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. (MPEP § 2106.04(d)). Integration requires additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functions of a computer or improves another technology or technical field. (MPEP § 2106.04(d)(1)). To do so, first the specification is referenced as to whether the disclosure provides sufficient details that a person of ordinary skill in the art would recognize the claimed invention as providing an improvement, and second, if so, the claim is evaluated to ensure that the claim reflects the disclosed improvement. (Id.).
In (c) Applicant points to the specification paragraphs [0028]-[0034] and [0037] as a showing of an improvement. These portions of the Specification appear to simply repeat the instant claims. As such, Applicant does not point to those “sufficient details” that one of ordain skill in the art would recognize as providing an improvement. Without such showing, the portion of the Specification referenced and the claims are indistinguishable, or rather, the improvement is not explicitly set forth and is done so in a conclusory manner. (MPEP § 2106.04(d)(1)). Accordingly, Examiner does not determine the claim improves technology. (Id.). In this respect, Applicant’s argument does not raise any error in Examiner’s finding that the abstract idea is not integrated into a practical application.
Also, Applicant’s argument (a) is that the invention rooted in computer technology, but Applicant does not specifically point out the improvement to the computer technology arises by the claimed invention. In this respect, this argument does not raise any error in Examiner’s finding that the abstract idea is not integrated into a practical application.
In Applicant’s argument (b) that the claimed subject matter uses the alleged abstract idea in a meaningful way, Applicant does not specifically point to what forms this “meaningful way.” (see, cf., MPEP § 2106.04(d)(1)). In this respect, this argument does not raise any error in Examiner’s finding that the abstract idea is not integrated into a practical application.
In Applicant’s argument (d) that the abstract idea recited by the Examiner that there would be no need for limitations of the claims, Examiner believes the argument being tendered by Applicant is that “the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception need to be evaluated together to determine whether the claim integrates the judicial exception into a practical application.” (MPEP § 2106.04(d) subsection III). Examiner has done so in the rejections, in that the limitations had been identified, and the additional elements have been addressed (such as generic computer components (i.e., processor and/or memory); the “apply it” of executing the claim limitations through the generic computer components, and normal, expected use of the algorithms recited therein). In this respect, this argument does not raise any error in Examiner’s finding that the abstract idea is not integrated into a practical application.
In Applicant’s argument (e) that the claimed invention is a specific, non-abstract mechanism for achieving a result of an overall improved method of generating an accurate predictive model. Examiner points out that the improvement is directed to the “generating” of a predictive model, and not to a computer technology. In this regard, an improvement of an abstract idea remains an abstract idea. In this respect, this argument does not raise any error in Examiner’s finding that the abstract idea is not integrated into a practical application.
21.	With regard to Step 2B, Applicant argues that the additional elements of the claims amount to significantly more than the judicial exception, (Response at pp. 20-21), because (a) the claimed invention includes an additional “inventive concept” by generally pointing to the whole claim (Response at p. 21, line 7, to p. 22, line 9), which as a result provides significant improvements over conventional ways that provided inaccurate predictive models for automated data modeling (Response at p. 22), (b) the invention is directed at improvement in the technology of computer systems, (Response at p. 22), by generally pointing to the whole claim (Response at p. 22, line 15, to p. 23, line 16), in which the claimed invention provides choosing appropriate features to build most accurate predictive model, choosing / applying correct predictive models for a given dataset / problem statement, . . . and bring effectiveness and efficiency associated with the predictive model, (Response at p. 23), (c) that the additional limitations are other than well understood, routine, and convention in the field, (Response at p. 24), by generally pointing to the whole claim, (Response at p. 24, lines 6 to p. 25, line 8; and again at Response at p. 26, line 1, to p. 27, line 7), and thus, Applicant argues the improvements are related to a tangible idea of building predictive model associated with the distributive auto modeling framework, and (d) that when considered in an “orderly combination,” the claims are “significantly more,” (Response at p. 27).
Examiner respectfully disagrees. Under Step 2B, the additional claim elements are evaluated to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. (MPEP § 2106.05 subsection I).
Applicant’s argument (a) - (d) generally point to the claim language without specifically pointing to those aspects that amount to “significantly more,” or are not “well understood, routine, and conventional.” Also, Applicant’s arguments recite language not contained in the claims. 
Examiner has pointed to the additional elements, and explained in detail that those additional elements (e.g., memory, processor, instructions executed on the processor, use of algorithms in a normal manner) do not provide an inventive concept under Step 2B. With regard to Applicant’s argument (d) that an “orderly combination” of the claims are significantly more, the generic computer components of the claims add nothing that is not already present when the steps are considered separately, and simply recite a generation of a predictive model as performed by a generic computer. (MPEP § 2106.05, subsection I.B). In this respect, this argument does not raise any error in Examiner’s finding that the claims do not amount to “significantly more,” and accordingly, the claims are patent ineligible.
22.	With regard to the rejection under Section 103, Applicant argues the cited prior art of Jiang does not teach the “data cleansing” of the “invention, [because] constant data is removed from the plurality of features because the constant data does not provide any information related to plurality of predicator feature. See, specifications-as filed, paragraph [0037]. Evidently, the constant data in the claimed invention corresponds to statistical properties that do not change over time for the data received. Unlike constant data in the claimed invention, Jiang discloses elimination of variables having strong co-linearities or correlation with other variables. Thus, Jiang fails to disclose, teach or suggest, [those limitations directed to data cleansing] in amended claim 1.” (Response at pp. 30-31).
Examiner respectfully disagrees because Applicant relies on language not recited in the claims. For example, exemplar claim 1 recites “deleting . . . a constant data from the plurality of features.” The term “constant data” has a BRI that covers the “statistically redundant variables” because the variables would be unchanging and therefore, “constant data.” 
Applicant also argues that Jiang does not teach the feature of “detecting . . . on or an anomaly and an outliers in the data . . .” because Jiang ¶ 0010 teaches data exploration by an analyst. (Response at p. 31). 
Examiner respectfully disagrees. The claim limitation has a BRI in which “detecting, by the processor, one of anomaly and an outliers in the data based on a statistical distribution analysis methodology,” (exemplary claim 1, lines 22-23 (emphasis added by Examiner)), covers the teachings of Jiang, as set out in the rejections hereinabove. Also, Examiner points out that Jiang teaches the task of variable identification being passed to an automated identification. (see Jiang ¶0045).
Also, claim terms such as “based on” convey a loose involvement with the objects sought to be further characterized, and are generally considered as weak affiliations to the object (for example, simply “involved” as contrasted with “committed”). Correspondingly, such weak characterizations correspond with a more generous BRI attributable to claim terms. In this respect, the claim limitation covers the teachings of Jiang, which is teaching various summary statistics (that is, based on statistical distribution analysis) to detect one of an anomaly an outliers, which such detecting by the claim does not exclude that of the analyst of Jiang.
Applicant further argues that Jiang does not teach the claim limitations of “replacing, by the processor, one of the anomaly and outliers by one of the descriptive statistics . . . .” (Response at p. 32). 
Examiner respectfully disagrees. As set out above, the BRI of the claim limitations covers the teachings of Jiang, and as such, Applicant’s claims do not exclude the teachings of Jiang in relation to an analyst as set out in the rejections hereinabove.
Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references may be considered to be an argument that attacks the references individually, as is the case here with the cited prior art of Jiang. MPEP § 2145.IV.
Further, the rejections clearly set forth which claim limitations are taught by each of the prior art references, and the reasons why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
24.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20190080240 to Andoni et al.) teaches any combination of a genetic algorithm and an optimization algorithm may be used to generate and then train a neural network in that “optimizers” or “optimization trainers” are interpreted as indicating an attempt generate an output that is improved in some fashion relative to an input. 
25.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, AU 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122